Exhibit 10.1
PIEDMONT NATURAL GAS COMPANY, INC.
VOLUNTARY DEFERRAL PLAN
Effective November 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I NAME AND PURPOSE
    1  
 
       
Section 1.1 Name
    1  
Section 1.2 Purpose
    1  
 
       
ARTICLE II CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW
    1  
 
       
Section 2.1 Construction and Definitions
    1  
Section 2.2 Applicable Law
    4  
 
       
ARTICLE III PARTICIPATION
    4  
 
       
Section 3.1 General
    4  
Section 3.2 Eligibility
    4  
 
       
ARTICLE IV DEFERRALS
    4  
 
       
Section 4.1 Employee Deferrals
    4  
Section 4.2 Form of Deferral Election
    5  
Section 4.3 Timing of Deferral Elections
    5  
Section 4.4 Suspension of Deferrals
    6  
Section 4.5 Deferral Account Adjustments
    6  
Section 4.6 Vesting
    6  
 
       
ARTICLE V DISTRIBUTION OF DEFERRAL ACCOUNTS
    6  
 
       
Section 5.1 Payment on Date Certain
    6  
Section 5.2 Payment of Deferral Accounts Following Separation From Service
    7  
Section 5.3 Payment to Beneficiary
    8  
Section 5.4 Form of Distribution
    9  
 
       
ARTICLE VI AMENDMENT AND TERMINATION
    9  
 
       
Section 6.1 Amendment of Plan
    9  
Section 6.2 Termination of Plan
    9  
Section 6.3 Effect of Amendment or Termination on Certain Benefits
    9  
 
       
ARTICLE VII MISCELLANEOUS
    10  
 
       
Section 7.1 Spendthrift Clause
    10  
Section 7.2 Benefits Payable From General Assets of the Company
    10  
Section 7.3 Tax Withholding
    10  
Section 7.4 Compliance with Code Section 409A
    10  
Section 7.5 Benefits Limited to the Plan
    11  

 



--------------------------------------------------------------------------------



 



         
ARTICLE VIII CLAIMS PROCEDURE
    11  
 
       
Section 8.1 Claims Procedure
    11  
Section 8.2 Agent for Service of Process
    13  

ii 



--------------------------------------------------------------------------------



 



PIEDMONT NATURAL GAS COMPANY, INC.
VOLUNTARY DEFERRAL PLAN
Effective November 1, 2008
     WHEREAS, Piedmont Natural Gas Company, Inc. (the “Company”) desires to
establish, effective as of November 1, 2008, the Piedmont Natural Gas Company,
Inc. Voluntary Deferral Plan (the “Plan”), to permit eligible employees to
voluntarily defer a portion of their base salary and annual cash bonus on a
tax-deferred basis, and to have such deferred amounts credited with earnings;
     NOW, THEREFORE, the Company does hereby establish, effective as of
November 1, 2008, the Plan to consist of the terms and provisions set forth in
Article I through Article VIII, inclusive, as follows:
ARTICLE I
NAME AND PURPOSE
     Section 1.1 Name. The Plan shall be known as the Piedmont Natural Gas
Company, Inc. Voluntary Deferral Plan.
     Section 1.2 Purpose. The purpose of the Plan is to provide a “select group
of management or highly compensated employees” (within the meaning of Department
of Labor Regulation § 2520.104-23) to voluntarily defer a portion of their base
salary and annual cash bonus on a tax-deferred basis, and to have such deferred
amounts credited with earnings.
ARTICLE II
CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW
     Section 2.1 Construction and Definitions.
     (a) Construction. Article, section and paragraph headings have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof. If any provision of the Plan shall for
any reason be invalid or unenforceable, the remaining provisions shall
nevertheless be valid, enforceable and fully effective.
     (b) Definitions. Whenever used in the Plan, unless the context clearly
indicates otherwise, the following terms shall have the following meanings:
     (1) 401(k) Plan means the Piedmont Natural Gas Company, Inc. 401(k) Plan.
     (2) Base Pay of a Participant means the base salary payable to the
Participant for employment with the Company, prior to any reduction in said base
salary under Section

 



--------------------------------------------------------------------------------



 



125, 132(f)(4) or 401(k) of the Code or under any non-qualified plan of deferred
compensation sponsored by the Company. Base Pay shall not include any other form
of compensation, whether taxable or non-taxable, including, but not limited to,
annual or long-term incentive compensation, commissions, gains from the exercise
or vesting of stock options, restricted stock or other equity-based awards or
any other forms of additional compensation, expense allowances or
reimbursements, any car allowances or any benefit payments from any
non-qualified plan of deferred compensation sponsored by the Company.
     (3) Base Pay Deferral Year means the calendar year beginning January 1,
2009 and each subsequent calendar year.
     (4) Beneficiary means the person(s) or entity(ies) designated by a
Participant or the provisions of the Plan to receive such benefits as may become
payable to such person(s) or entity(ies) in accordance with the provisions of
the Plan.
     (5) Board of Directors means the Board of Directors of the Company or any
committee of such Board of Directors to which, and to the extent, the Board of
Directors of Piedmont Natural Gas Company, Inc. has delegated some or all of its
power, authority, duties or responsibilities with respect to the Plan.
     (6) Bonus means the annual short-term incentive cash bonus, if any, payable
to a Participant under (i) the Company’s Mission, Values and Performance cash
incentive plan or (ii) the Company’s 2006 Incentive Compensation Plan, or any
similar successor short-term incentive compensation plans.
     (7) Bonus Deferral Year means the Company’s fiscal year beginning
November 1, 2008 and each subsequent fiscal year of the Company.
     (8) Change in Control Acceleration Event means a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company under Section 409A(2)(A)(v) of the Code.
     (9) Code means the Internal Revenue Code of 1986, as amended from time to
time, and references thereto shall include the valid Treasury regulations issued
thereunder.
     (10) Committee means the Piedmont Natural Gas Company, Inc. Benefit Plan
Committee.

2



--------------------------------------------------------------------------------



 



     (11) Company means Piedmont Natural Gas Company, Inc., a North Carolina
corporation, any successor or assign, and all of the legal entities that are a
part of a controlled group or affiliated service group with Piedmont Natural Gas
Company, Inc. pursuant to the provisions of Code Sections 414(b), (c), (m) and
(o).
     (12) Deferral Account means the account established and maintained under
the Plan to reflect the interest of a Participant in the Plan. Each Deferral
Account shall reflect Employee Deferrals by the Participants, as well as
additions, withdrawals and adjustments to the Deferral Account. The Deferral
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant or Beneficiary under the Plan.
     (13) Deferral Election means a Participant’s irrevocable election under the
Plan to defer Base Pay or Bonus.
     (14) Effective Date means November 1, 2008.
(15) Employee means a common law employee of the Company.
     (16) Employee Deferrals means the pre-tax deferral of Base Pay or Bonus
under the Plan by a Participant pursuant to the Participant’s Deferral Election.
     (17) Participant means an Employee who has been designated as a Participant
in the Plan as provided in Section 3.2.
     (18) Plan means the Piedmont Natural Gas Company, Inc. Voluntary Deferral
Plan as set forth herein and as amended from time to time.
     (19) Plan Year means the calendar year.
     (20) Separation from Service means the termination of a Participant’s
employment with the Company, provided such termination also constitutes a
separation from service under Section 409A of the Code.
     (21) Specified Employee means an Employee who, as of the date of the
Employee’s Separation from Service, is a “key employee” of the Employer. An
Employee shall be a “key employee” for this purpose during the twelve (12) month
period beginning April 1 each year if the Employee met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the twelve (12) month period ending on the immediately preceding
December 31.

3



--------------------------------------------------------------------------------



 



     Section 2.2 Applicable Law. The Plan shall be construed, administered,
regulated and governed in all respects under and by the laws of the United
States to the extent applicable, and to the extent such laws are not applicable,
by the laws of the State of North Carolina.
ARTICLE III
PARTICIPATION
     Section 3.1 General. No person shall become a Participant unless or until
such person is or becomes an Employee. In addition, in no event shall any
Employee be eligible to participate in the Plan prior to the Effective Date.
     Section 3.2 Eligibility. The Committee, in its sole and exclusive
discretion, shall determine which Employees shall become Participants.
Designation of Employees as Participants shall be made in such manner as the
Committee shall determine from time to time. The Committee may in its discretion
determine that an Employee designated as a Participant shall no longer be
eligible to participate in the Plan as of the end of the Plan Year in which the
Committee makes such determination or an Employee may terminate his or her
employment with the Company and in either such event, such Participant shall
cease active participation in the Plan. No further deferrals shall be made to a
Participant’s Deferral Account from and after the date the Participant ceases
active participation in the Plan. However, such Participant’s Deferral Account
shall continue to be adjusted in accordance with Section 4.4(b) until the
Participant’s Deferral Account is distributed in accordance with the provisions
of the Plan.
ARTICLE IV
DEFERRALS
     Section 4.1 Employee Deferrals.
     (a) Base Pay Deferrals. A Participant may elect to defer payment of up to
fifty percent (50%) of the Participant’s Base Pay for a Base Pay Deferral Year.
Such election may be expressed as a percentage of Base Pay, a set dollar amount
or in any other manner permitted by the Committee from time to time. If a
Participant makes a Base Pay deferral election for a Base Pay Deferral Year, the
amount the Participant elected to defer shall be deducted from the Participant’s
Base Pay each payroll period during such Deferral Year and credited to the
Participant’s Deferral Account.
     (b) Bonus Deferrals. Each Participant may elect to defer payment of up to
ninety-five percent (95%) of the Participant’s Bonus for the Bonus Deferral
Year. Such

4



--------------------------------------------------------------------------------



 



election may be expressed as a percentage of the Bonus, a set dollar amount, an
amount in excess of a set dollar amount or in any other manner permitted by the
Committee from time to time. If a Participant makes a Bonus deferral election
for a Bonus Deferral Year, the amount the Participant elected to defer shall be
deducted from the Participant’s Bonus for the Bonus Deferral Year and credited
to the Participant’s Deferral Account.
     Section 4.2 Form of Deferral Election. A Deferral Election shall be made in
the manner prescribed by the Committee from time to time
     Section 4.3 Timing of Deferral Elections.
     (a) Base Pay Deferrals. A Participant’s Deferral Election for the deferral
of the Participant’s Base Pay for a Base Pay Deferral Year shall be made no
later than the last business day immediately preceding the beginning of such
Base Pay Deferral Year. A Participant may not revoke a Deferral Election for the
deferral of Base Pay for a Base Pay Deferral Year after the Base Pay Deferral
Year begins. Notwithstanding the foregoing, in the event an Employee is
newly-eligible (which shall include an Employee deemed to be “initially
eligible” as provided under Code Section 409A) during a Base Pay Deferral Year,
the Participant may make a Base Pay Deferral Election within thirty (30) days
after the date the Participant becomes eligible to participate in the Plan with
respect to Base Pay for services to be performed after the date of the
Participant’s Deferral Election.
     (b) Bonus Deferrals. A Participant’s Deferral Election for the deferral of
the Participant’s Bonus for a Bonus Deferral Year shall be made no later than
the April 30 of the Bonus Deferral Year (or if April 30 is not a business day,
the immediately preceding business day). An Employee who is first designated as
a Participant during a Bonus Deferral Year shall not be eligible to make a
Deferral Election for the deferral of the Participant’s Bonus for the Bonus
Deferral Year in which the Participant becomes eligible to participate in the
Plan.
     (c) Other Rules. Any revocation of a Deferral Election shall be made in a
form prescribed by the Committee not later than the deadline for making the
Deferral Election (e.g., the revocation of a Deferral Election for Base Pay must
be made no later than December 31 preceding the Base Pay Deferral Year in which
the Base Pay would be

5



--------------------------------------------------------------------------------



 



earned). No Deferral Election shall carry forward to future years; a new
Deferral Election form must be completed for each Base Pay and Bonus Deferral
Year.
     Section 4.4 Suspension of Deferrals. Notwithstanding any contrary provision
of the Plan, in the event a Participant receives an in-service financial
hardship withdrawal from the 401(k) Plan, the Participant’s Employee Deferrals
under this Plan shall be suspended for a period of six (6) months from the date
of the hardship withdrawal.
     Section 4.5 Deferral Account Adjustments.
     (a) Employee Deferrals. A Participant’s Employee Deferrals shall be
credited to the Participant’s Deferral Account as of the date the Base Pay or
Bonus, respectively, would have been paid to the Participant, but for the
deferral of such amounts under in the Plan.
     (b) Investment Fund Options. Each Participant’s Deferral Account shall be
deemed to be invested in one or more of the investment options permitted from
time to time under the 401(k) Plan (other than the Company common stock fund
investment option). A Participant may elect to have the Participant’s Deferral
Account deemed to be invested in one or more of such investment options in
accordance with procedures established by the Committee for such purpose.
     Section 4.6 Vesting. The amount to the credit of a Participant from time to
time in the Participant’s Deferral Account shall be 100% vested at all times.
ARTICLE V
DISTRIBUTION OF DEFERRAL ACCOUNTS
     Section 5.1 Payment on Date Certain.
     (a) General. In accordance with procedures established by the Committee, a
Participant may elect to have the Base Pay deferred for a Base Pay Deferral Year
or the Bonus deferred for a Bonus Deferral Year segregated into a separate
sub-account and to have such separate sub-account (as adjusted pursuant to
Section 4.5) paid to the Participant as of a date certain, prior to the
Participant’s Separation from Service, in a single lump sum payment. The date
certain elected by the Participant may be not earlier than two (2) years from
beginning of the Base Pay Deferral Year or Bonus Deferral Year (as the case may
be). A Participant’s election of a date certain payment under this

6



--------------------------------------------------------------------------------



 



Section 5.1 for Base Pay or Bonus deferrals shall be made at the same time as
the Deferral Election for the Base Pay or Bonus deferrals.
     (b) Changes in Date Certain. A Participant may change the date the
Participant elected for payment of a sub-account established under
Section 5.1(a) upon written notice in a form acceptable to the Committee so long
as (i) the change is made at least twelve (12) months before the date payment
would otherwise be made, (ii) the change does not become effective for at least
twelve (12) months after the change is made, and (iii) the newly elected payment
date is at least five (5) years after the date payment would otherwise be made.
     Section 5.2 Payment of Deferral Accounts Following Separation From Service.
     (a) Time and Method of Payment. Except to the extent otherwise provided in
Section 5.2(c) and 5.2(d), within ninety (90) days following a Participant’s
Separation from Service, the Participant shall receive (or begin to receive)
payment of the balance to the credit of the Participant’s Deferral Account
(including any amounts credited to sub-accounts under Section 5.1), as adjusted
under Section 4.4(b) through the date of distribution, in accordance with one of
the following two methods of payment:
     (i) Single lump sum payment, or
     (ii) Annual installments over a period of up to ten (10) years, provided,
however, a lump sum distribution shall be paid in lieu of installments if as of
the date the installment payments would otherwise commence, the Deferral Account
balance does not exceed $25,000.
     (b) Election Procedures. A Participant shall specify the method of payment
of the Participant’s Deferral Account concurrently with the Participant’s annual
Deferral Election. If a Participant fails to specify a method of payment, the
Participant’s Deferral Account shall be distributed in a lump sum. A Participant
shall not be permitted to amend the Participant’s method of payment election.
     (c) Distributions to Specified Employees. Notwithstanding Section 5.2(a),
in no event will distribution be made (or commence) to a Participant who is a
Specified Employee prior to the date which is six (6) months after such
Participant’s Separation from Service.
     (d) Change in Control Acceleration Event. Notwithstanding any other
provision of the Plan, the entire balance to the credit of the Participant’s
Deferral

7



--------------------------------------------------------------------------------



 



Account (including any amounts credited to sub-accounts under Section 5.1), as
adjusted under Section 4.5 through the date of distribution, shall be
distributed to the Participant in a single lump sum payment within ninety
(90) days after a Change in Control Acceleration Event.

Section 5.3 Payment to Beneficiary.
     (a) Death Benefit. In the event a Participant dies before the Participant’s
Deferral Account has been fully paid to the Participant, the remaining Deferral
Account balance will be paid to the Participant’s Beneficiary in a single lump
sum within ninety (90) days after the Participant’s death.
     (b) Designation or Change of Beneficiary by a Participant. Each Participant
may from time to time designate the person(s) or entity(ies) to whom any death
benefits are to be paid under the Plan. A Participant may from time to time
change such designation and upon any such change, any previously designated
Beneficiary’s right to receive any benefits under the Plan shall terminate. In
order to be effective, any designation or change of designation of a Beneficiary
must be made on a form furnished by the Company and signed by the Participant
and received by the Company while the Participant is alive. If a Beneficiary of
a deceased Participant shall survive the deceased Participant but die prior to
the receipt of all benefits payable to said Beneficiary under the Plan, then
such benefits as would have been payable to said deceased Beneficiary shall be
paid to such Beneficiary’s estate at the same time and in the same manner as
such benefits would have been payable to said deceased Beneficiary.
     (c) Beneficiary Designated by the Plan. In the event a Participant shall
die without having designated a Beneficiary, or in the event that a Participant
shall die having revoked an earlier Beneficiary designation without having
effectively designated another Beneficiary, or in the event that a Participant
shall die but the Beneficiary designated by such Participant shall fail to
survive such Participant, then the deceased Participant’s Deferral Account shall
be paid to the deceased Participant’s spouse, or, if there is no surviving
spouse, to the beneficiary designated by the Participant pursuant to the
Company’s Group Life Insurance Plan, or, if there is no such designation, the
Participant’s descendants per stirpes (including adopted children), or, if no
descendants, to the deceased Participant’s estate.

8



--------------------------------------------------------------------------------



 



     Section 5.4 Form of Distribution. Distribution of the Participant’s
Deferral Account shall be made in cash.
ARTICLE VI
AMENDMENT AND TERMINATION
     Section 6.1 Amendment of Plan. Subject to the provisions of Section 6.3,
the Company expressly reserves the right, at any time and from time to time, to
amend the Plan in whole or in part by action of the Board of Directors. In
addition, the Committee shall have the discretionary power and authority to
adopt any non-substantive amendment necessary for the administration, management
or interpretation of the Plan, provided such amendment does not materially
increase or decrease the cost of the Plan or the level of benefits provided to
Participants. Subject to the provisions of Section 6.3, any amendment to the
Plan or termination of the Plan may be retroactive to the extent permitted by
applicable law.
     Section 6.2 Termination of Plan. Subject to the provisions of Section 6.3,
the Company expressly reserves the right, at any time and for whatever reason it
may deem appropriate, to terminate the Plan by action of the Board of Directors.
The Company intends to have the maximum discretionary authority to terminate the
Plan and make distributions following any such termination as is permissible
under Code Section 409A.
     Section 6.3 Effect of Amendment or Termination on Certain Benefits. No
amendment or termination of the Plan may reduce or eliminate the benefits (if
any) payable under the Plan (without regard to such amendment or termination)
to:
     (a) any Participant who commenced receiving benefits under the Plan prior
to the amendment or termination date and is alive on the amendment or
termination date and the Beneficiary of such Participant; or
     (b) any Beneficiary who commenced receiving benefits under the Plan prior
to the amendment and termination date.
In addition, no amendment or termination of the Plan shall reduce the amount of
any Participant’s benefits under the Plan below the amount of such benefits
determined immediately prior to such amendment or termination as if the
Participant had then separated from service and was to receive such benefits in
a single payment of the entire amount of such benefits.

9



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     Section 7.1 Spendthrift Clause. To the extent permitted by law, no benefits
payable under the Plan shall be subject to the claim of any creditor of any
Participant or to any legal process by any creditor of any Participant and no
Participant entitled to benefits hereunder shall have any right whatsoever to
alienate, commute, anticipate or assign any benefits under the Plan.
     Section 7.2 Benefits Payable From General Assets of the Company. All
benefits payable hereunder shall be paid from the general assets of the Company.
No assets of the Company shall be segregated or placed in trust pursuant to the
Plan in a manner which would put such asset beyond the reach of the general
creditors of the Company, and the rights of any Participant (or Beneficiary) to
receive any benefits hereunder shall be no greater than the right of any
general, unsecured creditor of the Company. Nothing contained in the Plan shall
create or be construed as creating a trust of any kind or any other fiduciary
relationship between the Company and a Participant. The Company may establish a
trust for the purpose of accumulating assets which may be used by the Company to
satisfy some or all of its obligations to provide benefits to Participants under
this Plan; provided that the assets of such trust shall remain the exclusive
property of the Company and shall be available to pay creditor claims of the
Company in the event of bankruptcy. Any such trust shall be administered in
accordance with the terms of a separate trust agreement between the Company and
a trustee.
     Section 7.3 Tax Withholding. The Company shall withhold from any payment of
Plan benefits to a Participant (or Beneficiary, if applicable) any federal,
state or local income taxes required by law to be withheld from such payment and
shall remit such taxes to the proper taxing authority(ies).
     Section 7.4 Compliance with Code Section 409A. Nothing in this Plan shall
operate or be construed to cause the Plan to fail to comply with the
requirements of Code Section 409A and, to the extent applicable, it is intended
that the Plan comply with the provisions of Code Section 409A and shall be
administered in a manner consistent with that intent. Any provision of this Plan
that would cause the Plan or any payment made hereunder to fail to satisfy Code
Section 409A shall have no force and effect until amended by the Company to
comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by Code Section 409(A)) and may be made by the Company without the
consent of any Participant.

10



--------------------------------------------------------------------------------



 



     Section 7.5 Benefits Limited to the Plan. Participation in the Plan shall
not give a Participant any right to be retained in the employ of the Company
nor, upon dismissal, any right or interest in the Plan except as expressly
provided herein.
ARTICLE VIII
CLAIMS PROCEDURE
     Section 8.1 Claims Procedure.
          (a) General. In the event that any person (a “Claimant”) makes a claim
for benefits under the Plan (a “Claim”), such Claim shall be made by the
Claimant’s filing a notice thereof with the Committee, within ninety (90) days
after such Claimant first has knowledge of such Claim. Each Claimant who has
submitted a Claim to the Committee shall be afforded a reasonable opportunity to
state such Claimant’s position and to present evidence and other material
relevant to the Claim to the Committee for its consideration in rendering its
decision with respect thereto. The Committee shall render its decision in
writing within sixty (60) days after the Claim is referred to it, and a copy of
such written decision shall be furnished to the Claimant.
     (b) Notice of Decision of Committee. Each Claimant whose Claim has been
denied by the Committee shall be provided written notice thereof, which notice
shall set forth:
     (1) the specific reason(s) for the denial;
     (2) specific reference to pertinent provision(s) of the Plan upon which
such denial is based;
     (3) a description of any additional material or information necessary for
the Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and
     (4) an explanation of the procedure hereunder for review of such Claim;
all in a manner calculated to be understood by such Claimant.
     (c) Review of Decision of Committee. Each such Claimant shall be afforded a
reasonable opportunity for a full and fair review of the decision of the
Committee denying the Claim. Such review shall be by the Committee. Such appeal
shall be made within ninety (90) days after the Claimant received the written
decision of the Committee and shall

11



--------------------------------------------------------------------------------



 



be made by the written request of the Claimant or such Claimant’s duly
authorized representative to the Committee. In the event of appeal, the Claimant
or such Claimant’s duly authorized representative may review pertinent documents
and submit issues and comments in writing to the Committee. The Committee shall
review the following:
     (1) the initial proceedings of the Committee with respect to such Claim;
     (2) such issues and comments as were submitted in writing by the Claimant
or the Claimant’s duly authorized representative; and
     (3) such other material and information as the Committee, in its sole
discretion, deems advisable for a full and fair review of the decision of the
Committee.
The Committee may approve, disapprove or modify the decision of the Committee,
in whole or in part, or may take such other action with respect to such appeal
as it deems appropriate. The decision of the Committee with respect to such
appeal shall be made promptly, and in no event later than sixty (60) days after
receipt of such appeal, unless special circumstances require an extension of
such time within which to render such decision, in which event such decision
shall be rendered as soon as possible and in no event later than one hundred
twenty (120) days following receipt of such appeal. The decision of the
Committee shall be in writing and in a manner calculated to be understood by the
Claimant and shall include specific reasons for such decision and set forth
specific references to the pertinent provisions of the Plan upon which such
decision is based. The Claimant shall be furnished a copy of the written
decision of the Committee. Such decision shall be final and conclusive upon all

12



--------------------------------------------------------------------------------



 



persons interested therein, except to the extent otherwise provided by
applicable law. Not in limitation of the foregoing, the Committee shall have the
discretion to decide any factual or interpretative issues in its determination
of Claims, and the Committee’s exercise of such discretion shall be conclusive
and binding as long as it is not arbitrary or capricious.
     Section 8.2 Agent for Service of Process. The Company shall be the agent
for service of legal process upon this Plan, and its address for such purpose
shall be the address of its principal place of business in Charlotte, North
Carolina.
     IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this instrument as of the 8th day of December, 2008.

            PIEDMONT NATURAL GAS COMPANY, INC.
      By:   /s/ Kevin M. O’Hara         Kevin M. O’Hara        Senior Vice
President—Corporate and
Community Affairs     

13